— Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered January 4,1977, convicting him of menacing, upon a jury verdict, and imposing sentence. Judgment affirmed. Despite the fact that the police conducted an illegal showup in the police station, the trial court properly permitted the in-court identification of defendant. Two identifying witnesses had occasion to speak with and observe defendant for several minutes just prior to the commission of the crime. One of the witnesses, the victim, observed defendant for a period of 15 minutes during the commission of the crime. Both witnesses were able to *934pick out defendant from approximately 150 people who were on an athletic field. Five of these people were wearing outfits similar to that of defendant. Clearly, the in-court identifications were independently arrived at and were not tainted by the earlier improper showup (see People v Brown, 20 NY2d 238). The issue of defendant’s identity, as well as the credibility of his alibi witness, were issues to be considered by the jury in evaluating the proof (see People v Joyiens, 39 NY2d 197). There is suflicient evidence to support the jury’s finding. We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Damiani, Hargett and Hartuscello, JJ., concur.